DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5, 7-8, and 10 are pending in the application.
	In the response filed 02 August 2021, claims 1-3, 5, 7, and 10 were amended and claims 4, 6, and 9 were cancelled.  These amendments have been entered.

Allowable Subject Matter
Claims 1-3, 5, 7-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to incorporate the subject matter of previous claim 9.  Neither Horger nor any of the other prior art devices of record teach or disclose a lock, as claimed comprising a “positioning mechanism” as specifically recited in previous claim 9 (now in amended claim 1), in combination with the other claimed elements claimed lock.  In addition, it would not have been obvious to modify the device of Horger to include such a “positioning mechanism” since the pin-like connecting members 1 of Horger already provide a positioning function, and since such there would have been no teaching, suggestion, or motivation to modify Horger in such a manner.  For at least these reasons, independent claim 1 is considered allowable over the prior art of record.  The remaining dependent claims are considered allowable at least due to their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678